Title: To Thomas Jefferson from William Jarvis, 10 January 1806
From: Jarvis, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Lisbon 10th. Jany. 1806
                        
                        But one or two opportunities occurring since I was honored with your favour of the 6. July; and being then
                            much pressed with business prevented my sooner having had the pleasure to reply. I exceedingly regret with you Sir, the
                            violence & injustice that has forced us to resign the quiet times of peace to assume the Stern aspect of War. So many
                            convincing reasons suggested themselves to my mind of its being the solid interest of Great Britain & Spain to keep on
                            friendly terms with us, that even in this time of political Phenomena, few public events has caused me more surprise, than
                            the just ground of complaint afforded by each of those Nations. Such a persuasion very naturally led to the opinion
                            which every unimpassioned Man must have entertained, that the investigation of a short time would have convinced them of
                            the impolicy of the impolicy & injustice of their conduct, and a consequent change of measures would have ensued, which
                            must have brought about an amiable adjustment. In this reasonable expectation I perceive by your wise, moderate & firm
                            message of the 3rd. Ultimo, I am disappointed. Since this is the case, I am happy Sir to find, that you are determined to
                            convince those Nations of what I was always perfectly satisfied, that when the mild language of reason failed to obtain us
                            rights, you would advise the employment of the power & resources of your Country for the purpose. Seamen that are bred
                            on board Men of War are generally so habituated to the grossest language, that when addressed in a milder tone, do not
                            appear to beleive the Speaker in earnest. This may be the case with Nations long familiarised to War & Carnage; and when
                            once convinced by a different tone that We intend to resort to a more feeling method of representation, it may conduce to
                            a more equitable manner of thinking & acting, and place it in our power, with honor, to avid the disagreeable
                            alternative. This I most ardently hope, not that I fear the event, for I have too high an opinion of our National Strength
                            & Character, our financial resources, thanks to the wise oeconomy of your administration, our Geographical Situation,
                            the Commercial dependence of those Nations, and the wisdom & firmness with which our means would be employed, to doubt a
                            favourable issue; whether we resort to open hostilities, or to the probably more safe & certain method of Commercial
                            Restrictions. But it is a wish very near my heart to see those pre-eminent abilities employing the revenues of our Country
                            in internal improvement, in the general dissemination of knowledge and in the consolidation of our political fabric,
                            practically to convince the world, and I am sorry to add, even some of our fellow Citizens, that liberty & equal rights
                            are not incompatible with order, and that a Government founded on these principles, affords a greater degree of happiness
                            to the human race than any other ever devised by the wit of Man. Should I not be gratified in this wish, the relative
                            National & actual local Situation of our Country perhaps points out a defensive as the only System that can be adopted
                            with advantage. To secure our Sea-ports from attack & our coast from insult, all must agree with you Sir, ought to be
                            the first object of National attention. And no plan appears more likely to Secure those objects than that you have pointed
                            out; Gun boats combining the advantage of the largest ships as to weight of Metal & distance of execution, with that of
                            small Craft in point of ease of manouvering, facility of running into shoal Water out of the way of Men of War, the
                            difficulty of being hit & the smallness of expense. To undertake to cope with several of the European Nations in the
                            Naval line, would be a species of Quixotism that I hope never to see attempted. It would exhaust the whole of our revenues
                            to build large ships to supply the enemies fleets. I am Sensible that a Navy is a very fashionable thing in America; but
                            fashions are sometimes very arbitrary, neither adapted to ornament, convenience, comfort or advantage: and, unluckily for
                            the Beau Monde, fashionable opinions are not always free from very great absurdity. Why a Navy should be popular I cannot
                            tell, unless the debt it has cost the Nation, from whom its popularity is borrowed, presents the only vulnerable part at
                            which We can strike with a probability of success. It rendering her so dependent on her manufactures that a Blow given to
                            them, would shake to the foundation her financial fabrick. But independent of the debt, the Nation could suffer only a
                            temporary inconvenience from a suspension of Commerce. Perhaps to the lovers of War, it may be owing to what, those who are
                            more pacifically disposed would consider a dreadful Situation to which it has reduced that Nation, a State of perpetual
                            hostilities, or a National Bankruptcy. to support the enormous weight of Taxes consequent on the debt, it being necessary
                            to monopolize the Commerce of the world. This can only be done in a time of War for the Taxes enhancing the necessaries of
                            life & labour far beyond those of France, did a few years peace enable the latter Nation to reorganize her fabrics &
                            Commerce, they would be able to undersell the English, draw the bulk of her foreign Custom from her, and render it
                            necessary (to make use of the language of a celebrated former admirer & present conserver of British policy &
                            measures) to apply the Sponge to the National debt. This to be sure is a very soft word, and is not like to carry to the
                            human mind to reflect on the horrors of thousands of people now rolling in ease & affluence reduced to a state of misery
                            & want; and on the more pitiable sight of the aged, the infirm, the Widow, the orphan, whose comfortable subsistence
                            depends upon a small property in the funds, reduced to beggary & misery, without the hope of relief; or the probability
                            of its being the cause of a revolution in Government accompanied with the horrors of a civil War. If it is the
                            contemplation of such Scenes which renders a Naval force desirable, I shall leave to those who have less humanity, more
                            hardihood or more ambition than myself, to advocate a line of policy that presents so great a chance of being ultimately
                            attended with such unhappy Consequences. The advocates in England may possibly justify their vindicating the system from imperious
                            necessity. But We have no Colonies, no monopolising exclusive Commercial System to defend or extend: and as to defense or
                            offense, the necessities of that Nation, at least, as Sir I before observed, have afforded us the easy & secure means,
                            without the effusion of human blood.
                        I have often felicitated my Countrymen the Ocean that separates them from the Blood & Carnage of Europe—Whatever happiness a juster estimate of human nature & sounder principles of Government, than the world has hitherto
                            exhibited, shall confer on our Nation, without this Barrier, I am Satisfied that it would not be of long duration.
                        The dependence of Portugal on the Brazils for her revenues I am inclined to think, Sir, is a much greater
                            Security to her Neutrality than any very strong regard to the rights of Nations which is shown in these days; which
                            to–gether with the desire of keeping up some appearances of National justice, I have no doubt will prevent her being
                            involved in this War between the two Maritime powers (for I imagine the Continental War at an end), should it ever
                            continue for some time.
                        It affords me much pleasure that the aborigines of our Country are likely to be brought to taste the Sweets
                            of Society & civilised life. It is like bringing the Jews out of the Wilderness into a land flowing with milk & honey.
                            But I hope Sir they will discover rather more gratitude than that Stiff necked generation did. Your Philanthropical
                            exertions & recommendation to restore the oppressed & degraded Indians to the rights of Nature & humanity, deserve
                            Sir, the warmest thanks of every lover of his species & the eternal gratitude of these people. How long, Sir, before our
                            barbarous prejudices against our fellow Man, for a difference of complexion or colour, for which he is no wise
                            accountable, will give place to more humane & equitable Sentiments? Was the Indian however, left to the uncontrolled
                            liberty of his forests, did not the United States afford him more happiness than the mass of the inhabitants of the old
                            world enjoy, it is a moot case whether his savage State is not the most enviable. Mr. Lewis, in addition to cultivating
                            the good will of the Indians, must collect much useful information regarding the interior of America, highly interesting
                            to Americans in general & to you, Sir, in particular.
                        When I am favoured with the information whether the two pipes of Wine proved agreeable or not, I shall take
                            the liberty to comply with your desire of drawing for the whole.
                        With the most perfect Veneration I have the honor to be Sir Your Most Obedient & Most devoted Servant
                        
                            William Jarvis
                            
                        
                        
                            P.S. The recent Military events on the Continent will no doubt have a tendency to render one of the
                                parties more accommodating, but be likely to have the opposite effect on the other. However, should a Maritime War
                                continue, the financial embarrass of the latter must oblige them to a Settlement. War leads to habits of idleness &
                                has so demoralising a tendency, that as an individual member of the community I should much rather give a good round
                                Sum for the whole Country than engage in a contest, beside there is no certainty that War would not cost us much more
                                than to purchase. I think Sir no person has so good a right to spend the money of a Community as a First Magistrate
                                who has wisely saved it; and that too with general approbation, as it must be beleived that he who has discovered great prudence in saving, will not be
                                likely to disburse without the prospect of public advantage. But if the immense benefit of an undisputed outlet to the
                                Ocean through several channels for the produce of our quiet industry, the Security against the risk of a troublesome
                                neighbourhood and in every shape rendering ourselves free from danger, to say nothing of the values of the soil, can
                                be obtained for the price of six or seven years oeconomy, it must command the hearty approbation of every lover of his
                                Country & every one whose interest or views is not inimical to the interest of the Community. I am afraid Sir that
                                this long ill written letter will but little incline you to indulge me with so much latitude in future; but well
                                knowing, to a person, who has the welfare of his Country so much at heart, that the opinion of the most insignificant,
                                would not be altogether indifferent upon so interesting a point, I hope Sir will be my excuse for trying your
                                patience with so long.
                        
                    